Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 9/22/2020. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 8, 13, 17 has/have been amended;
Claim(s) 1-20 is/are presently pending.

Response to Arguments
Applicant’s arguments on p. 6-9 of remarks regarding independent claims 1, 13 and their dependents is persuasive.
Applicant’s argument on p. 9 of remarks regarding independent claim 17 is not persuasive. The amended recitation is “a window”. From the specification at [0068] “In 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan (US 20160242654 A1; 8/25/2016; cited in IDS; cited in previous office action) in view of Rogers (US 20130041235 A1; 2/14/2013; cited in previous office action).
Regarding claim 17, Quinlan teaches a waterproof sensor module ([0078]), the sensor module comprising:
a substrate having a first side and a second side opposite the first side (Fig. 4, insulating layer 430);
a sensor assembly coupled to or integrated with the substrate (Fig. 4, PCB assembly 405; [0050]; [0072]).
Quinlan does not teach
a conformal coating conformally covering at least a portion of the first side of the substrate;

a window through portions of the conformal coating and the conformal layer over such that a portion of the sensor assembly is exposed.
However, Rogers teaches in the same field of endeavor (Abstract; [0007]) a conformal coating conformally covering at least a portion of the first side of the substrate, and at least a portion of the second side of the substrate (Fig. 46; [0009] “barrier layer encapsulating…electronic circuit…substrate”; [0030] “barrier layer comprises PDMS…parylene C, silicon carbide (SiC), or Si3N4”; the reference is teaching encapsulation of the device with barrier which is waterproof, since the device is covered on both sides and a material such as parylene is utilized, this results in conformal coating covering both sides of the substrate since at least parylene and silicon nitride (Si3N4) are conformal coatings)
a conformal layer conformally covering at least a portion of the conformal coating ([0051]; [0071]-[0072]) and
a window through portions of the conformal coating and the conformal layer over such that a portion of the sensor assembly is exposed ([0030] “PDMS…parylene C”; these materials are transparent and so inherently act as a window, this term is interpreted in light of instant specification [0068]; Rogers [0076] “pattern of optically transmissive regions…photodetector”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Quinlan to include these features as taught by Rogers because this enables the device to be biocompatible or bioinert ([0030]) with multiple layers to minimize current leakage ([0051]).
Regarding claim 18, in the combination of Quinlan and Rogers, Quinlan teaches wherein the sensor assembly comprises a processor die ([0050]) and an electrode (Fig. 4, electrode 260a), wherein the processor die configured to process signals transduced by the electrode ([0050]).
Regarding claim 19, in the combination of Quinlan and Rogers, Quinlan teaches wherein the sensor assembly comprises a photodetector and a light emitting diode (LED) ([0037]; [0061]; [0050]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan and Rogers as applied to claim 17 above, and further in view of Banet (US 20140121473 A1; 5/1/2014; cited in previous office action).
Regarding claim 20, the combination of Quinlan and Rogers does not teach wherein the conformal coating comprises a conductive cloth. However, Banet teaches in the same field of endeavor (Abstract; Fig. 2B) having integrated electrodes made of conductive fabric for measuring ECG ([0044]; [0074]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Quinlan and Rogers to utilize conductive cloth as taught by Banet because this enables integrated electrode sensing within an article of clothing ([0043]-[0044]; [0074]).

Allowable Subject Matter
Claims 1-16 are allowed.
independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, first and second waterproof coatings conformally covering first and second sides of the substrates, wherein the first waterproof coating and the second waterproof coating are attached to one another around a periphery of the substrate. Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 13 when taken as a whole, comprising, in addition to the other recited claim elements, a flexible waterproof coating comprising a conformal coating, the waterproof coating covering at least a portion of the first side of the substrate, and at least a portion of the second side of the substrate; and a layer conformally covering the pad such that the pad is disposed between the layer and the flexible substrate, the layer comprising an electrically conductive cloth. Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792